Order entered September 29, 2020




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00196-CV

                              A.W.E., Appellant

                                        V.

                         D.M.F.N., ET AL., Appellees

              On Appeal from the 254th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DF-18-11265

                                   ORDER

      Before the Court is appellees’ September 28, 2020 unopposed motion for an

extension of time to file their brief on the merits. We GRANT the motion and

extend the time to October 26, 2020.


                                             /s/   BILL WHITEHILL
                                                   JUSTICE